DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 4-11 of U.S. Patent No. 10336126. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 and 17-22 of the instant application claim a method of removing one or more EMV chips from one or more cards and placing the removed one or more EMV chips onto a metal card comprising loosening the one EMV chips of the one or more cards, each of the one or more EMV chips having an upward top face, a downward bottom face, and a plurality of sides; removing each of the loosened one or more EMV chips from the one or more cards; applying an adhesive between the bottom face of each of the removed one or more EMV chips and one or more separate locations of the metal card; and placing the bottom face of each of the removed one or more EMV chips onto the one or more separate locations of the metal card.  
Claims 1-3 and 4-11 of U.S. Patent No. 10336126 discloses a method of removing an EMV chip from a plastic credit card or debit card and placing the removed EMV chip onto a metal card comprising heating the plastic credit or debit card containing the EMV chip to loosen the EMV chip, the EM V chip being substantially square and planar, the EMV chip having an upward top face, a downward bottom face, and four sides; removing the loosened EMV chip from the plastic credit or debit card; bending the four sides of the EMV chip towards the downward bottom face of the EMV chip; applying an adhesive coating to the bottom face and the bended four sides of the EMV chip; and placing the adhesive coated bottom face and bended four sides of the EMV chip into a holding cavity of the metal card.
Claim 1 of the instant application is corresponded to claim 1 of U.S. Patent No. 10336126.
Claim 2 of the instant application is corresponded to claim 2 of U.S. Patent No. 10336126.
Claim 3 of the instant application is corresponded to claim 2 of U.S. Patent No. 10336126.
Claim 4 of the instant application is corresponded to claim 3 of U.S. Patent No. 10336126.
Claim 5 of the instant application is corresponded to claim 1 of U.S. Patent No. 10336126.
Claim 6 of the instant application is corresponded to claim 5 of U.S. Patent No. 10336126.
Claim 7 of the instant application is corresponded to claim 1 of U.S. Patent No. 10336126.
Claim 8 of the instant application is corresponded to claim 6 of U.S. Patent No. 10336126.
Claim 9 of the instant application is corresponded to claim 6 of U.S. Patent No. 10336126.
Claim 10 of the instant application is corresponded to claim 10 of U.S. Patent No. 10336126.
Claim 11 of the instant application is corresponded to claim 7 of U.S. Patent No. 10336126.
Claim 12 of the instant application is corresponded to claim 8 of U.S. Patent No. 10336126.
Claim 13 of the instant application is corresponded to claim 1 of U.S. Patent No. 10336126.
Claim 17 of the instant application is corresponded to claim 9 of U.S. Patent No. 10336126.
Claim 18 of the instant application is corresponded to claim 10 of U.S. Patent No. 10336126.
Claim 19 of the instant application is corresponded to claim 1 of U.S. Patent No. 10336126.
Claim 20 of the instant application is corresponded to claim 11 of U.S. Patent No. 10336126.
Claim 21 of the instant application is corresponded to claim 1 of U.S. Patent No. 10336126.
Claim 22 of the instant application is corresponded to claim 1 of U.S. Patent No. 10336126.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over claims 1-3 and 4-11 of U.S. Patent No. 10336126 in view of Kamaal (US 11301837). 
Although, claims 1-3 and 4-11 of U.S. Patent No. 10336126 disclose the method of removing an EMV chip from a plastic credit card or debit card and placing the removed EMV chip onto a metal card, it fairly suggests the locations of EMV chips to be placed.
However, Kamaal  teaches a payment card (100) comprising multiple chip cards (110 and 112 on the front surface of the card (fig. 1A), and 114 and 116 on the back surface of the card (fig. 1B)) (see figs. 1A-1B; col. 4, line 64-col. 6, line 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to teachings of Kamaal to the teachings of claims 1-3 and 4-11 of U.S. Patent No. 10336126 in order to provide a single card with multiple accounts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rodriguez (US 8925816) teaches a multi-chip card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887